le eee ll et OH sos DDBID |

ee “leoues Cov’ OR ce he yf Bvcledult Cex! dies
ee 4. S- Deshnick Come} soy HOE FE Den Srrneons Dew

eae 7 iheleen Yokeick tMissevezt CO inplesh Md. S859
eee Coven Vavteteas a

PUN agian ei

|| TD a re ESTING. Copies & cestPeopies it 2
ge 2°)7- -CV-64057_ NKL goles: Reaclall Lee Hod
is Mrkine) Baezett . Deciem ¢Hlep Tuly I2 20/9
—__|{ Mee * 921 Filew on Mary IS, 20/7 (w19SEd)- Didenn oe |
ae liplso- Exh bit. \ \Cp No POSED Consent Tadgmevt), er
pi we iain fo Ev intchead tay $$ te “xT

 

 

 

 

cetera reer

 

 

 

 

 

 

 

 

 

ae a ile d ie
|e ee cs S|

ee eres

“Case 2:17-cv-04057-NKL Document 297 Filed05/18/20 Pagelofl # ~
